DETAILED ACTION
Ex Parte Quayle
This application is in condition for allowance except for following issues:
Claim 3 should be amended to depend from claim 1 rather than canceled claim 2.
Withdrawn claims 17-20 should be canceled or amended for rejoinder (i.e., amended to depend from an allowed claim).  Applicant should ensure that all dependent claims have proper antecedent basis without unclear double inclusion with the claim(s) from which they depend.

Conclusion
Prosecution on the merits is closed except for consideration of the above matters in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).  
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658